DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The claim recites, in part, “the method further comprises: entering a safety mode responsive to a request issued by the affiliated device.” It is unclear in the claim limitation what element enters into “a safety mode.” That is, does the movable object enter into a safety mode, or does one of the affiliated devices, or some other element?
Appropriate clarification is required. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-9, 11, 14-19, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Sweet, III et al. (United States Patent Application Publication No. US 2017/0295069 A1) [hereinafter “Sweet”] in view of Ye et al. (United States Patent Application Publication No. US 2017/0127459 A1) [hereinafter “Ye”].

Regarding claim 1, Sweet teaches a method for supporting communication in a movable object environment, comprising:
providing information for a set of communication parameters that are adapted to be used by different affiliated devices to communicate with a movable object (see [0044]-[0045]); and


Sweet does not expressly teach obtaining from an affiliated device a modified value for at least one of the set of communication parameters. Sweet teaches the modified value is determined by the UAV based on operating conditions or is received from a network element 152 (see [0032] and [0069]). 
Ye also generally teaches methods for adjusting network configuration parameters for communication between a drone and a mobile terminal (see Abstract). Ye teaches that the mobile terminal determines an adjusted network configuration parameter and sends that modified value to the drone for configuration (see [0057], [0063], and [0079]). 
It would have been obvious to a person having ordinary skill in the art at the time of filing to modify the invention taught by Sweet so as to obtain the modified value for at least one of the set of communication parameters from an affiliated device, in view of Ye, as Ye teaches this allows the user of the mobile device to configure the network parameters as desired, therefore allowing more versatility in the usage of the system. Moreover, as Sweet teaches the network element 152 can determine the modified value of the communication parameter, the functionality of Sweet would remain when the modified value originates from the mobile terminal as well. 

Regarding claim 2, the combination of Sweet and Ye further teaches the movable object is an unmanned aircraft (UAV 104 of Sweet; see also [0018] of Sweet). 

Regarding claim 3, the combination of Sweet and Ye further teaches the affiliated device is an onboard electronic device on the movable object, and wherein the set of communication parameters is 

Regarding claim 4, the combination of Sweet and Ye further teaches the affiliated device is a handheld electronic device (see [0033] of Sweet), and wherein the set of communication parameters is for a wireless connection between the handheld electronic device and the movable object (see [0062]-[0069] of Sweet). 

Regarding claim 5, the combination of Sweet and Ye further teaches the configuration of the connection is further based on an operational state of the movable object, and wherein the connection is configured using a value different from the modified value for the at least one of the set of communication parameters (see [0062]-[0069] of Sweet). 

Regarding claim 6, the combination of Sweet and Ye further teaches the connection utilizes default values for the set of communication parameters except the modified value for the at least one of the set of communication parameters (see [0059] and [0062]-[0069] of Sweet, wherein if the value is not changed in step 412, the default value is used). 

Regarding claim 7, the combination of Sweet and Ye further teaches the modified value for the at least one of the set of communication parameters is utilized to configured another connection between the movable object and another affiliated device (see [0057]-[0069] of Sweet, wherein multiple devices are detected by the UAV and the communication parameters is adjusted for communicating with the network with these multitude of connectable devices). 

Regarding claim 8, the combination of Sweet and Ye further teaches the set of communication parameters includes a bandwidth of the connection (see [0066] of Sweet). 

Regarding claim 9, the combination of Sweet and Ye further teaches reporting a status of the movable object to the affiliated device through the connection (see [0030]-[0032] and [0051] of Sweet). 

Regarding claim 11, the combination of Sweet and Ye further teaches prior to providing the information for the set of communication parameters that are to be used by the affiliated device to communicate with the movable object, the method further comprising: confirming that the affiliated device has a privilege to communicate with the movable object from an application executing on the affiliated device through an application programming interface that allows the application provided by a vendor different than that of which provides the movable object to interact with the movable object (see [0054]-[0055] of Ye). 

Regarding claim 14, the combination of Sweet and Ye, as applied to claim 1 above, teaches a system for supporting communication in a movable object environment, comprising:
one or more microprocessors (processor 501); and
a controller, running on the one or more microprocessors, wherein the controller operates to:
provide information for a set of communication parameters that are adapted to be used by different affiliated devices to communicate with a movable object (see [0044]-[0045] of Sweet),
obtain from an affiliated device a modified value for at least one of the set of communication parameters (see [0057], [0063], and [0079] of Ye), and


Regarding claim 15, the combination of Sweet and Ye further teaches the movable object is an unmanned aircraft (UAV 104 of Sweet; see also [0018] of Sweet). 

Regarding claim 16, the combination of Sweet and Ye further teaches the affiliated device is an onboard electronic device on the movable object, and wherein the set of communication parameters is for a wireline connection between the onboard electronic device and movable object (see [0056] and [0071] of Ye, wherein the connection may be a wired connection between a remote controller and the vehicle; if the connection is wired, then the controller must be onboard the vehicle). 

Regarding claim 17, the combination of Sweet and Ye further teaches the affiliated device is a handheld electronic device (see [0033] of Sweet), and wherein the set of communication parameters is for a wireless connection between the handheld electronic device and the movable object (see [0062]-[0069] of Sweet). 

Regarding claim 18, the combination of Sweet and Ye further teaches the configuration of the connection is further based on an operational state of the movable object, and wherein the connection is configured using a value different from the modified value for the at least one of the set of communication parameters (see [0062]-[0069] of Sweet). 

Regarding claim 19, the combination of Sweet and Ye further teaches the connection utilizes default values for the set of communication parameters except the modified value for the at least one of the set of communication parameters (see [0059] and [0062]-[0069] of Sweet, wherein if the value is not changed in step 412, the default value is used). 

Regarding claim 27, the combination of Sweet and Ye, as applied to claim 1 above, teaches a non-transitory computer-readable storage medium with instructions stored thereon, that when executed by a processor, perform operations for supporting communication in a movable object environment (see claim 24 of Sweet), the operations comprising:
providing information for a set of communication parameters that are adapted to be used by different affiliated devices to communicate with a movable object (see [0044]-[0045] of Sweet);
obtaining from an affiliated device a modified value for at least one of the set of communication parameters (see [0057], [0063], and [0079] of Ye); and
configuring a connection established between the movable object and the affiliated device based on the modified value for the at least one of the set of communication parameters (see [0062]-[0069] of Sweet).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Sweet and Ye, as applied to claim 1 above, and further in view of Butler et al. (United States Patent Application Publication No. US 2017/0263132 A1) [hereinafter “Butler”].

Regarding claim 10, the combination of Sweet and Ye, as applied to claim 1 above, does not expressly teach the status indicates an anomaly, and wherein the method further comprises entering a safety mode responsive to a request issued by the affiliated device based on the status. 
Butler generally also teaches a method for managing the operation of a drone (see Abstract). Butler teaches that when the drone 50 detects a failure, a message is sent to an affiliated device (system 200), and the system 200 responds with a signal indicating a changed flight path to operate the drone safely due to the failure (see at least [0034]). 
It would have been obvious to a person having ordinary skill in the art at the time of filing to modify the invention taught by the combination of Sweet and Ye such that when the status indicates an anomaly, the drone enters a safety mode responsive to a request issued by the affiliated device based on the status, in view of Butler, as Butler teaches responsive to a notification indicating the drone is experiencing a failure, the connected device provides a fallback safety mode with a revised flight plan so that the drone can continue operating safely. 

Claims 12-13 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Sweet and Ye, as applied to claim 1 above, and further in view of Trapero Esteban et al. (United States Patent Application Publication No. US 2018/0253092 A1) [hereinafter “Trapero Esteban”]. 

Regarding claim 12, the combination of Sweet and Ye, as applied to claim 1 above, does not expressly teach the confirmation includes checking a registration of the affiliated device. 
Trapero Esteban also generally teaches methods and systems for safe operation of UAVs (see Abstract). Trapero Esteban teaches that for a user to interact with a UAV using a mobile device, the user and device registration information are checked against an internal database to determine if operation 
As such, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify the invention taught by the combination of Sweet and Ye such that the network element 152 of Sweet confirms the affiliated device has privilege to communicate with the UAV by checking a registration of the affiliated device in a database, in view of Trapero Esteban, as Trapero Esteban teaches this establishes secure and efficient unmanned vehicle control mechanisms that minimize their vulnerabilities and increase the security of operation (see [0007] of Trapero Esteban). 

Regarding claim 13, the combination of Sweet, Ye, and Trapero Esteban further teaches the registration of the affiliated device is to be checked through an authentication server of the movable object (see [0028]-[0042] of Trapero Esteban and the rejection of claim 1 above). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Randrianasolo et al. (US 2015/0327307 A1), Goldstein et al. (US 2015/0222707 A1), and Eckert et al. (US 2009/0082013 A1) all generally teach methods and systems for communication between terminals and vehicles, but were not used in this Office action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANSHUL SOOD whose telephone number is (571)272-9411.  The examiner can normally be reached on Monday-Thursday 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANSHUL SOOD/               Primary Examiner, Art Unit 3669